Citation Nr: 1140305	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  08-11 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to September 1995.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided. 

The Veteran contends that she is entitled to service connection for sleep apnea as she believes this condition is related to her active duty service or in the alternative to service-connected sinusitis, allergic rhinitis and vernal conjunctivitis.  

The Board notes that the Veteran's service treatment records show no complaints of or treatment for sleep apnea. 

As for post-service medical evidence, the record contains records from Ehrling Berquist Hospital (EBH) at Offutt Air Force Base and Midlands Hospital showing a diagnosis of obstructive sleep apnea in April 2006, with symptoms first reported in September 2005.  Chronic snoring, waking herself, and being told by her daughter that she stops breathing were first reported in September 2005 EBH treatment records.  She reported in October 2005 that she had chronic snoring for years, that it was not improved with Allegra and flonase and that her daughter told her she stops breathing when snoring.  The assessment was likely obstructive sleep apnea (OSA).  An evaluation was requested based on primary snoring.  Obstructive sleep apnea was first documented in an April 2006 sleep study conducted at Midlands Hospital.  

The Veteran has produced letters from her two daughters and an acquaintance dated in 2006 attesting to her loud snoring in the past with one daughter remembering snoring as far back as 1994.  They indicate that the Veteran has snored loudly and stopped breathing for many years.  She also produced a letter from her daughter allegedly written in 1996 advising her mother (the Veteran) about snoring prevention techniques.  

VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4). 

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006). 

Lay statements may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, although the Board notes that the entire 23 1/2 year service treatment record is devoid of a complaint or finding relating to snoring or sleep apnea, the Board must consider the lay assertions as to snoring for years beginning in service.  The Board recognizes further in this regard that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to her claim. 


Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions

1.  The RO should advise the Veteran and her representative of the elements required to establish entitlement to service connection on a secondary basis.  She should be afforded appropriate opportunity to respond. 

2.  The Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's sleep apnea.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based upon the examination results and the review of the claims folder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's sleep apnea originated during active service or is otherwise etiologically related to the Veteran's active service or to service-connected sinusitis, allergic rhinitis and vernal conjunctivitis.  For the purposes of the opinion, the examiner should presume that the Veteran is a credible historian regarding her assertions of a long standing snoring history. 

A complete rationale for all opinions expressed must be provided. 

3.  The RO or the AMC should undertake any additional development it determines to be warranted. 

4.  Then, the RO or the AMC should adjudicate the issue of entitlement to service connection for sleep apnea on a direct and secondary basis, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


